Case 1:19-cv-01529-CMA-KLM Document 150 Filed 08/28/20 USDC Colorado Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-01529-CMA-KLM

   THOMAS R. JARBOE,

          Plaintiff,

   v.

   CHERRY CREEK MORTGAGE CO., INC., a Colorado corporation,
   JEFFREY S. MAY, an individual, and
   STACEY L. HARDING, an individual,

        Defendants.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________
   ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

          This matter is before the Court on Plaintiff’s Motion to Modify Scheduling Order

   [ECF Nos. 97 & 127], for Leave to File Second Amended Complaint, and for an

   Expedited Telephonic Status Conference [Fed. R. Civ. P. 15(a)(2) & 16(b)(4)] [#143]1

   (the “Motion”). Defendant filed a Response [#147] in opposition to the Motion [#143] and

   Plaintiff filed a Reply [#149]. The Court has reviewed the Motion, the Response, the Reply,

   the entire case file, and the applicable law, and is sufficiently advised in the premises. For

   the reasons set forth below, the Motion [#143] is GRANTED in part and DENIED in part.

                                         I. Background

          In short, this case is a civil fraud action under the False Claims Act in connection



          1
            “[#143]” is an example of the convention the Court uses to identify the docket number
   assigned to a specific paper by the Court’s case management and electronic case filing system
   (CM/ECF). This convention is used throughout this Order.

                                                 1
Case 1:19-cv-01529-CMA-KLM Document 150 Filed 08/28/20 USDC Colorado Page 2 of 11




   with Defendant Cherry Creek Mortgage Co., Inc’s residential mortgage lending business.

   Am. Compl. [#43] ¶ 7. In the present Motion [#143], Plaintiff asks the Court to modify the

   Scheduling Order [#97] to permit the following: “(a) leave for [Plaintiff] to file his proposed

   second amended complaint; (b) 35 total interrogatories; (c) 35 requests for production of

   documents; (d) 20 total depositions; (e) December 1, 2020 deadline to serve further written

   discovery; (f) January 29, 2021 discovery cut-off for all purposes; (g) February 15, 2021

   dispositive motion deadline; (h) March 5, 2021 pretrial conference; and (i) an emergency

   telephonic conference to discuss such matters.” Motion [#143] at 15. However, in his

   Reply, Plaintiff withdraws (b), (c), and (d) above, regarding additional written discovery and

   depositions, although he expects to file a separate motion on those issues. Reply [#149]

   at 2 n.2. The Court previously denied (i) above regarding an emergency telephonic

   conference. Minute Order [#145].

          In the proposed Second Amended Complaint [#143-2], Plaintiff seeks leave to

   amend the Amended Complaint [#43] to add two additional claims under the False Claims

   Act as well as “more detail for his allegations . . . to cure any purported pleading defects

   in his pleadings . . . .” Motion [#143] at 2. In opposition to this request, Defendants

   respond that Plaintiff has not met the Fed. R. Civ. P. 16(b)(4) good cause requirement to

   amend a complaint. See Response [#147] at 2. Further, Defendants argue that the

   amendments should not be granted under Fed. R. Civ. P. 15(a), because they would

   subject Defendants to prejudice and because Plaintiff has not offered any adequate

   explanation for his delay in filing the Motion [#143]. Id.

                                       II. Legal Standard

          As an initial matter, the Scheduling Order governing this case provides that the

                                                 2
Case 1:19-cv-01529-CMA-KLM Document 150 Filed 08/28/20 USDC Colorado Page 3 of 11




   deadline for joinder of parties and amendment of pleadings was December 31, 2019.

   Scheduling Order [#97] at 11 § 9(a). The present Motion [#143] was filed on July 22, 2020,

   and hence, Plaintiff’s Motion is untimely. “After a scheduling order deadline, a party

   seeking leave to amend must demonstrate (1) good cause for seeking modification under

   Fed. R. Civ. P. 16(b)(4); and (2) satisfaction of the Rule 15(a) standard.” Birch v. Polaris

   Indus., Inc., 812 F.3d 1238, 1247 (10th Cir. 2015) (quoting Gorsuch, Ltd., B.C. v. Wells

   Fargo Nat’l Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014)) (internal quotations omitted);

   see, e.g., Williams-Berrien v. Wilson, No. 15-cv-00948-REB-KLM, 2018 WL 3829955, at

   *2 (D. Colo. Aug. 13, 2018); Petekewicz v. Stembel, No. 13-cv-01865-RM-KLM, 2015 WL

   1740386, at *4 (D. Colo. Apr. 14, 2015). If the movant meets the Rule 16(b)(4) good cause

   standard and the Rule 15(a) standard to amend the pleadings, the movant has met the

   requirements to amend the pleadings. Birch, 812 F.3d at 1247. However, if the plaintiff

   fails “to show good cause under Rule 16(b), there is no need for the Court to move on to

   the second step of the analysis, i.e., whether [the plaintiff has] satisfied the requirements

   of Rule 15(a).” Carriker v. City & Cty. of Denver, Colo., No. 12-cv-02365-WJM-KLM, 2013

   WL 2147542, at *2 (D. Colo. May 16, 2013) (citing Nicastle v. Adams Cty. Sheriff’s Office,

   No. 10-cv-00816-REB-KMT, 2011 WL 1465586, at *3 (D. Colo. Mar. 14, 2011)).

          If a party has met the Rule 16(b)(4) good cause standard, the Court has discretion

   to grant the party leave to amend its pleadings pursuant to Rule 15(a). See Foman v.

   Davis, 371 U.S. 178, 182 (1962); Fed. R. Civ. P. 15(a)(2) (“The court should freely give

   leave when justice so requires.”). “In the absence of any apparent or declared reason –

   such as undue delay, bad faith or dilatory motive on the part of the movant[s], repeated

   failure to cure deficiencies by amendments previously allowed, undue prejudice to the

                                                3
Case 1:19-cv-01529-CMA-KLM Document 150 Filed 08/28/20 USDC Colorado Page 4 of 11




   opposing party by virtue of allowance of the amendment, futility of the amendment, etc. –

   the leave sought should, as the rules require, be ‘freely given.’” Id. (quoting Fed. R. Civ.

   P. 15(a)(2)). Whether to grant leave to amend the pleadings pursuant to Rule 15(a) is

   within the court’s wide discretion. Rehberg v. City of Pueblo, No. 10-cv-00261-LTB-KLM,

   2011 WL 4102287, at *3 (D. Colo. Sept. 14, 2011) (citing Minter v. Prime Equip. Co., 451

   F.3d 1196, 1204 (10th Cir. 2006)).

                                          III. Analysis

   A.     Rule 16(b)(4)

          To demonstrate good cause pursuant to Fed. R. Civ. P. 16(b)(4), the moving party

   must “show that it has been diligent in attempting to meet the deadlines, which means it

   must provide an adequate explanation for any delay.” Strope v. Collins, 315 F. App’x 57,

   61 (10th Cir. 2009) (citation omitted). The deadline to amend the original Amended

   Complaint [#43] was December 31, 2019. Scheduling Order [#97] at 25 § 9(a).

          Defendants argue that Plaintiff has not met the good cause standard with regard to

   Fed. R. Civ. P. 16(b)(4). Response [#147] at 10-14. Specifically, Defendants argue that

   Plaintiff fails to show good cause for amendment of the Amended Complaint [#43] because

   he failed to amend before the December 31, 2019 deadline for joinder of parties and

   amendment of pleadings, because he did not request an extension of the deadline before

   it expired, and because he did not exercise due diligence in obtaining the information he

   seeks to add in the Second Amended Complaint [#143-2].

          Defendants’ first two arguments regarding why Plaintiff’s amendment request should

   be denied under Rule 16(b) constitute circular reasoning, because the Court only conducts

   a Rule 16(b) analysis in the first place when a party is not seeking amendment before the

                                                4
Case 1:19-cv-01529-CMA-KLM Document 150 Filed 08/28/20 USDC Colorado Page 5 of 11




   deadline for joinder of parties and amendment of pleadings, and when the amendment

   request is made after the deadline has passed. Rather, the only real question is whether

   Plaintiff has been diligent and has adequately explained any delay, which Defendants

   address in their third argument. See Strope, 315 F. App’x at 61.

          Defendants argue that Plaintiff was not diligent in seeking to obtain the discovery on

   which his amendments are based. Response [#147] at 10-14. Diligence can be shown

   through discovery of new facts. Gorsuch, 771 F.3d at 1240. In support of his diligence,

   Plaintiff points to facts obtained from Defendants at the following times: May 2020

   (supporting ¶¶ 42-45, 73, 80-82 in the proposed Second Amended Complaint [#143-2]);

   late May and early June 2020 (supporting ¶ 74 in the proposed Second Amended

   Complaint [#143-2]); May 31, 2020 (supporting ¶ 83-87 in the proposed Second Amended

   Complaint [#143-2]); and June 12, 2020 (supporting ¶¶ 89-92, 99-100, 110, 115 in the

   proposed Second Amended Complaint [#143-2]). Reply [#149] at 6-8. Defendants argue

   that Plaintiff should have been more diligent in attempting to obtain this information, but the

   fact remains that there was no requirement that Plaintiff obtain all of this discovery in the

   first ten weeks of the discovery period after the October 23, 2019 Scheduling Conference,

   especially given that an additional five months remained after December 31, 2019, under

   the original Scheduling Order deadlines. See Scheduling Order [#97] at 11 (setting the

   discovery cut-off for May 31, 2020). As Defendants themselves point out, Plaintiff served

   discovery requests in December 2019 and February 2020, and Defendants provided a very

   large number of documents to Plaintiff an various dates between February 20, 2020, and

   July 25, 2020. Response [#147] at 2-3. Plaintiff argues that these documents produced

   later in the discovery period help address some of the purported shortcomings of Plaintiff’s

                                                 5
Case 1:19-cv-01529-CMA-KLM Document 150 Filed 08/28/20 USDC Colorado Page 6 of 11




   Amended Complaint [#43], at least insofar as argued by Defendants in their Motion to

   Dismiss [#95]. In short, at least with respect to a Rule 16(b) analysis and whether the

   deadline for amendment of pleadings should be extended, the Court cannot find that

   Plaintiff’s actions show a lack of diligence.

          Accordingly, the Court finds that Plaintiff has adequately explained any delay and

   has been sufficiently diligent in attempting to meet the Court’s deadlines. Therefore, the

   Court finds that Plaintiff has satisfied the Fed. R. Civ. P. 16(b)(4) good cause standard.

   B.     Rule 15(a)(2)

          The purpose of Fed. R. Civ. P. 15(a) is to “provide litigants ‘the maximum opportunity

   for each claim to be decided on its merits rather than on procedural niceties.’” Warnick v.

   Cooley, 895 F.3d 746, 754 (10th Cir. 2018) (citation omitted). A district court may deny

   leave to amend upon “a showing of undue delay, undue prejudice to the opposing party,

   bad faith or dilatory motive, failure to cure deficiencies by amendments previously allowed,

   or futility of amendment.” Id. at 755 (citing Frank v. U.S. West, Inc., 3 F.3d 1357, 1365

   (10th Cir. 1993)).

          1.     Undue Delay

          The Court may deny a motion to amend based solely on undue delay. Minter, 451

   F.3d at 1205. The Tenth Circuit “focuses primarily on the reason for the delay.” Id. A

   motion to amend is untimely, if, among other reasons, the moving party has made the

   complaint a “moving target,” is trying to “salvage a lost cause by untimely suggesting new

   theories of recovery,” is trying to present more theories to avoid dismissal, or is knowingly

   waiting until the eve of trial to assert new claims. Id. at 1206 (citations omitted). Other

   common reasons for finding undue delay include lack of adequate explanation for the delay

                                                   6
Case 1:19-cv-01529-CMA-KLM Document 150 Filed 08/28/20 USDC Colorado Page 7 of 11




   or when a moving party knows or should have known of the facts in the proposed

   amendment but did not include them in the original complaint or any prior attempts to

   amend. Id. (citations omitted). It is well-settled that untimeliness alone is a sufficient

   reason to deny leave to amend when the party filing the motion has no adequate

   explanation for the delay. Woolsey v. Marion Labs., Inc., 934 F.2d 1452, 1462 (10th Cir.

   1991).

            As noted above, Plaintiff bases his amendment requests primarily on discovery

   obtained in May and June 2020. The present Motion [#143] was filed on July 22, 2020.

   The Court cannot find that delay, if any, is undue under the circumstances of this case,

   where the information on which Plaintiff bases his request was primarily obtained 1-2

   months beforehand, especially given the volume of documents which appears to have been

   produced in this litigation.

            Accordingly, the Court rejects Defendants’ argument to the extent it is based on

   undue delay.

            2.    Undue Prejudice

            Potential prejudice to a defendant is the most important factor in determining

   whether a plaintiff should be permitted to amend the complaint. Minter, 451 F.3d 1196 at

   1207. Courts typically find prejudice only when the proposed amendments unfairly affect

   the defendants in terms of preparing their defense to the amendment. Patton v. Guyer, 443

   F.2d 79, 86 (10th Cir. 1971).

            Defendants make three arguments here, first asserting that they would be prejudiced

   because they have already conducted discovery based on the current claims in the

   Amended Complaint [#43]. Id. at 19. “Most often, [undue prejudice] occurs when the

                                                 7
Case 1:19-cv-01529-CMA-KLM Document 150 Filed 08/28/20 USDC Colorado Page 8 of 11




   amended complaints arise out of a subject matter different from what was set forth in the

   complaint and raise significant new factual issues.” Minter, 451 F.3d 1196 at 1208

   (citations omitted). Here, however, Defendants essentially concede that the amendments

   arise out of the same subject matter as set forth in the Amended Complaint [#43]. See

   Response [#147] at 12 (stating that “[e]ach of these ‘claims’ were [sic] similarly at issue in

   the [Amended Complaint], and the proposed amendments do little other than to divide them

   into separate causes of action”). Thus, the Court cannot find that this prejudice, if any, is

   undue.

          Second, Defendants assert that they would be prejudiced if amendment is allowed

   by having to engage in renewed motion practice on its motion to dismiss. Response [#147]

   at 18. However, the “prejudice” which arguably results from having to defend a lawsuit is

   not deemed to be “undue ” prejudice. See Collins v. Ace Mortg. Funding, LLC, 08-cv-

   01709-REB-KLM, 2008 WL 4457850, at *1 (D. Colo. Oct. 1, 2008) (“The ordinary burdens

   associated with litigating a case do not constitute undue burden.”); see also RMD, LLC v.

   Nitto Americas, Inc., No. 09-2056-JAW-DJW, 2009 WL 10689046, at *3 n. 18 (D. Kan. Nov.

   17, 2009) (stating that the “burden of undertaking discovery, standing alone, does not

   suffice to warrant denial of a motion to amend a pleading”) (quoting U.S. for & on Behalf

   of Mar. Admin. v. Cont’l Ill. Nat’l Bank & Tr. Co. of Chicago, 889 F.2d 1248, 1255 (2d Cir.

   1989)). Thus, the Court cannot find that this prejudice, if any is undue.

          Finally, Defendants assert that they will be prejudiced because the dispositive

   motions deadline is September 14, 2020, and the Final Pretrial Conference is set for

   November 6, 2020. Response [#147] at 18. At the same time, perhaps somewhat

   contradictorily, they oppose Plaintiff’s request to extend these deadlines, although

                                                 8
Case 1:19-cv-01529-CMA-KLM Document 150 Filed 08/28/20 USDC Colorado Page 9 of 11




   extending these deadlines would purportedly dissipate any such prejudice to Defendants.

   See generally id. Regardless, the Court cannot find that prejudice here, if any, is undue,

   because Defendants have not stated what additional discovery they would need, if any, in

   light of Plaintiff’s proposed amendments.

          Accordingly, the Court finds that Defendants would not be subject to undue

   prejudice by allowing Plaintiffs’ proposed amendments, and that amendment pursuant to

   Fed. R. Civ. P. 15(a) should be permitted.

   C.     Case Management Deadlines

          Plaintiff also asks to extend certain case management deadlines as follows: (1)

   December 1, 2020 deadline to serve further written discovery; (2) January 29, 2021

   discovery cut-off for all purposes; (3) February 15, 2021 dispositive motion deadline; and

   (4) March 5, 2021 Final Pretrial Conference. Motion [#143] at 16. The primary basis on

   which Plaintiff makes this request is the fact that Defendants’ Motion to Dismiss [#95] has

   been pending throughout the entirety of the discovery period, Defendants have therefore

   not yet filed an answer including their affirmative defenses, and Plaintiff thus has not had

   the opportunity to conduct any discovery on these affirmative defenses. See generally

   Reply [#149].

          The Court agrees that there may need to be some adjustment of the discovery

   period.   However, at this point, it is premature to know what adjustments may be

   necessary. Given that the Court is permitting the filing of Plaintiff’s Second Amended

   Complaint [#143-2], any adjustment of deadlines will depend, at least in part, on whether

   Defendants file a motion to dismiss or, if not, whether Defendants’ answer includes any

   affirmative defenses on which Plaintiff may need discovery. It is also conceivable that

                                                9
Case 1:19-cv-01529-CMA-KLM Document 150 Filed 08/28/20 USDC Colorado Page 10 of 11




    Defendants may file a motion seeking additional discovery in light of Plaintiff’s Second

    Amended Complaint [#143-2], and the Court notes that there may be some prior

    outstanding discovery issues which will need to be addressed before a dispositive motions

    deadline passes. See Minute Order [#145]. In addition, discovery may be impacted by

    resolution of the Motion to Consolidate [#94] this case with 18-cv-00462-KLM. Thus,

    although the Court will vacate the September 14, 2020 dispositive motions deadline (to be

    reset at a later date), the Court will address additional case management issues after

    Defendants’ deadline to answer or otherwise respond to the Second Amended Complaint

    has passed and after the Motion to Consolidate [#94] is resolved.

                                        IV. Conclusion

           Accordingly,

           IT IS HEREBY ORDERED that the Motion [#143] is GRANTED in part and DENIED

    in part, as follows:

           The Motion is granted to the extent Plaintiff seeks leave to file a Second Amended

    Complaint. Plaintiff shall file a clean, non-redlined version of the Second Amended

    Complaint no later than September 2, 2020. Defendants shall respond to the Second

    Amended Complaint no later than September 16, 2020.

           The Motion is further granted to the extent the dispositive motion deadline set for

    September 14, 2020, is VACATED. It will be reset at a later date.

           The Motion is denied without prejudice to the extent Plaintiff seeks an extension

    of other case management deadlines. The Motion is further denied without prejudice

    with respect to Plaintiff’s request to enlarge the discovery parameters, given Plaintiff’s


                                               10
Case 1:19-cv-01529-CMA-KLM Document 150 Filed 08/28/20 USDC Colorado Page 11 of 11




    withdrawal of this portion of his Motion.

           IT IS FURTHER ORDERED that the Discovery Moratorium imposed by the Court

    on July 24, 2020, remains in place. Minute Order [#145]. The Court will issue further

    guidance regarding     how to raise any remaining discovery issues after Defendants’

    deadline to answer or otherwise respond to the Second Amended Complaint [#143-2] has

    passed and after the Motion to Consolidate [#94] has been adjudicated.



           Dated: August 28, 2020




                                                11
